Exhibit 10.25(b)

FIRST AMENDMENT TO THE SERIES 2005-2 SUPPLEMENT

This FIRST AMENDMENT (this “Amendment”), dated as of December 23, 2005, amends
the Series 2005-2 Supplement (the “Series 2005-2 Supplement”), dated as of
March 22, 2005 and is between CENDANT RENTAL CAR FUNDING (AESOP) LLC (formerly
known as AESOP Funding II L.L.C.), a special purpose limited liability company
established under the laws of Delaware (“CRCF”), THE BANK OF NEW YORK, a New
York banking corporation, as trustee (in such capacity, the “Trustee”) and as
agent for the benefit of the Series 2005-2 Noteholders and the Surety Provider
(in such capacity, the “Series 2005-2 Agent”), to the Second Amended and
Restated Base Indenture, dated as of June 3, 2004, between CRCF and the Trustee
(as amended, modified or supplemented from time to time, exclusive of
Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2005-2 Supplement, as applicable.

W I T N E S S E T H:

WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an amendment to any
Supplement which amends the applicable amount of Enhancement requires the
consent of CRCF, the Trustee and each affected Noteholder of the applicable
Series of Notes;

WHEREAS, pursuant to Section 6.11 of the Series 2005-2 Supplement, the Surety
Provider is deemed to be the sole holder of the Series 2005-2 Notes for the
purpose of giving all consents, waivers and approvals under the Series 2005-2
Supplement and the Base Indenture on behalf of the Series 2005-2 Notes;

WHEREAS, the parties desire to amend the Series 2005-2 Supplement (1) to
increase the Series 2005-2 Required Enhancement Percentage when an Event of
Bankruptcy has occurred with respect to a Manufacturer of Program Vehicles,
(2) to modify certain Series 2005-2 Maximum Manufacturer Amounts and (3) to make
conforming changes; and

WHEREAS, CRCF has requested the Trustee, the Series 2005-2 Agent and each
Noteholder to, and, upon this Amendment becoming effective, CRCF, the Trustee,
the Series 2005-2 Agent and the Surety Provider voting as the sole Noteholder
have agreed to, amend certain provisions of the Series 2005-2 Supplement as set
forth herein;

NOW, THEREFORE, it is agreed:

1. Article I(b) of the Series 2005-2 Supplement is hereby amended to include the
following definitions in appropriate alphabetical order:

“Series 2005-2 Bankrupt Manufacturer Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (i) the numerator of
which is the aggregate Net Book Value of all Program Vehicles manufactured by a
Bankrupt Manufacturer and leased under the AESOP I Operating Lease as of such
date and (ii) the



--------------------------------------------------------------------------------

denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date; provided that, solely for the
purposes of clause (i) of this definition if a Bankrupt Manufacturer is the
debtor in Chapter 11 Proceedings, until the thirtieth (30th) calendar day
following commencement of such Chapter 11 Proceedings, the Net Book Value of all
Program Vehicles Manufactured by such Bankrupt Manufacturer shall be deemed to
be zero.

“Series 2005-2 Required Incremental Bankrupt Manufacturer Rate” means (i) as of
any date following the occurrence of an Event of Bankruptcy with respect to a
Manufacturer of Program Vehicles, the excess of (A) the Series 2005-2 Required
Non-Program Enhancement Percentage as of such date over (B) 14.75% and (ii) as
of any other date of determination, zero.

2. Each of the following defined terms, as set forth in Article I(b) of the
Series 2005-2 Supplement, is hereby amended and restated in its entirety as
follows:

“Series 2005-2 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in the
aggregate, an amount equal to 20% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.

“Series 2005-2 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, 40%; provided that the Series 2005-2 Maximum Non-Program Vehicle
Percentage as of any date of determination shall be increased by a fraction,
expressed as a percentage, the numerator of which is the aggregate Net Book
Value of all Redesignated Vehicles manufactured by each Bankrupt Manufacturer
and each other Manufacturer with respect to which a Manufacturer Event of
Default has occurred and leased as of such date under the AESOP I Operating
Lease or the Finance Lease as of such date and the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the Leases as of such
date.

“Series 2005-2 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2005-2 Maximum Mitsubishi Amount, the Series 2005-2 Maximum Individual
Kia/Isuzu/Subaru Amount, the Series 2005-2 Maximum Individual Hyundai/Suzuki
Amount or the Series 2005-2 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount.

“Series 2005-2 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2005-2 Required
Enhancement Percentage as of such date and the Series 2005-2 Invested Amount as
of such date, (ii) the Series 2005-2 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2005-2 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2005-2 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2005-2 Maximum Mitsubishi Amount as of such date, (iv) the

 

-2-



--------------------------------------------------------------------------------

Series 2005-2 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Kia, Isuzu or Subaru, individually, and leased
under the Leases as of such date over the Series 2005-2 Maximum Individual
Kia/Isuzu/Subaru Amount as of such date, (v) the Series 2005-2 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Hyundai or Suzuki, individually, and leased under the Leases as of such date
over the Series 2005-2 Maximum Individual Hyundai/Suzuki Amount as of such date,
(vi) the Series 2005-2 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, in the aggregate, and leased under the Leases as of such date over the
Series 2005-2 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of
such date, (vii) the Series 2005-2 AESOP I Operating Lease Vehicle Percentage as
of the immediately preceding Business Day of the excess, if any, of the
Specified States Amount as of such date over the Series 2005-2 Maximum Specified
States Amount as of such date, (viii) the Series 2005-2 AESOP I Operating Lease
Vehicle Percentage as of the immediately preceding Business Day of the excess,
if any, of the Non-Eligible Manufacturer Amount as of such date over the Series
2005-2 Maximum Non-Eligible Manufacturer Amount as of such date and (ix) the
Series 2005-2 Percentage of any Aggregate Adjustment Amount.

“Series 2005-2 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) 14.75% and (B) the Series
2005-2 Program Vehicle Percentage as of such date, (ii) the product of (A) the
Series 2005-2 Required Non-Program Enhancement Percentage as of such date and
(B) the Series 2005-2 Non-Program Vehicle Percentage as of such date, and
(iii) the product of (A) the Series 2005-2 Required Incremental Bankrupt
Manufacturer Rate as of such date and (B) the Series 2005-2 Bankrupt
Manufacturer Vehicle Percentage as of such date.

3. Article I(b) of the Series 2005-2 Supplement is hereby amended by deleting
the definition “Series 2005-2 Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount” and inserting the following definitions in appropriate alphabetical
order:

“Series 2005-2 Maximum Individual Kia/Isuzu/Subaru Amount” means, as of any day,
with respect to Kia, Isuzu or Subaru, individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

“Series 2005-2 Maximum Individual Hyundai/Suzuki Amount” means, as of any day,
with respect to Hyundai or Suzuki, individually, an amount equal to 7.5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

4. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2005-2 Supplement.

 

-3-



--------------------------------------------------------------------------------

5. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following have occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment, (iii) all certificates and opinions of counsel required under
the Base Indenture shall have been delivered to the Trustee and (iv) the Surety
Provider, as the Requisite Noteholders, shall have consented hereto.

6. From and after the Amendment Effective Date, all references to the Series
2005-2 Supplement shall be deemed to be references to the Series 2005-2
Supplement as amended hereby.

7. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

8. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

CENDANT RENTAL CAR FUNDING (AESOP) LLC, as Issuer By:  

/s/ Lori Gebron

Name:   Lori Gebron Title:   Vice President THE BANK OF NEW YORK, as Trustee and
as Series 2005-2 Agent By:  

/s/ John Bobko

Name:   John Bobko Title:   Vice President